Citation Nr: 1044719	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, muscle 
pain, and weakness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

 The Veteran served on active duty from November 1990 to February 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.  

In March 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran a VA examination and opinion.  The action specified in 
the March 2009 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The the issues of entitlement to service connection for 
sleep disorder, migraine headaches, low back strain, and 
depression have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Southwest Asian 
theater of operations as defined by 38 C.F.R. § 3.317(d) (2010).

2.  The Veteran does not suffer from chronic fatigue syndrome.

3.  The Veteran does not suffer from an identified joint 
disability, muscle disability, or neurological condition.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The criteria for entitlement to service connection for joint 
pain, muscle pain, and weakness, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2010).

3.  The criteria for entitlement to service connection for Gulf 
War Syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the 
absence of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid claim 
for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."   Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Compensation may be paid to a Persian Gulf veteran who exhibits 
objective indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2006, following such service.  
38 U.S.C.A.  § 1117; 38 C.F.R. § 3.317.  Service connection may 
be granted when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms involving 
skin, headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastroesophageal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).

The Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

As an initial matter, the Board notes that the Veteran does not 
have military service in the Southwest Asia theater of 
operations.  The Veteran's service personnel records show foreign 
service in Germany, Bosnia, and Somalia, but do not show any in 
land service, service aboard a naval vessel, or air service in 
the geographic areas designated by 38 C.F.R. § 3.317(d)(2).  
Thus, service connection cannot be granted for "Gulf War 
Syndrome" or for an undiagnosed illness under 38 U.S.C.A. 
§ 1117.  

While the Veteran has argued that he received the same 
vaccinations as those deployed to the Persian Gulf region and 
that Somalia borders the Gulf of Aden, which is considered part 
of the Southwest Asia theater of operations, these are 
essentially equitable arguments.  The Veteran is not arguing that 
he actually did have qualified service in the Southwest Asia 
theater of operation which was not documented in his military 
records, rather he is arguing that the regulations should be 
broadened to include the non-qualifying service that he did have.  

While the Board acknowledges the Veteran's argument that the 
current regulations should not exclude his service, the Board is 
bound by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  Application of the law to the facts 
of this case shows that the Veteran is not a Persian Gulf 
veteran, for the purposes of the regulation at issue. 

In any event, even though 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable, the Board has considered whether 
service connection can be granted on a direct basis for chronic 
fatigue syndrome and joint pain, muscle pain, and weakness.  

In statements to the Board, the Veteran has complained of muscle 
weakness, constant fatigue, headaches, muscle and joint pain, and 
disordered sleep, beginning approximately in 1993, which the 
Veteran asserts has prevented him from engaging in activities 
that he previously enjoyed, has caused him to become depressed, 
and has resulted in two divorces.  The Veteran has also suggested 
that his symptoms could have been caused by vaccinations received 
prior to service in Somalia, or by the unsanitary conditions he 
encountered while stationed there, although he presents no 
medical evidence to support his contentions.  

The Veteran has also submitted statements from his family 
members, who testified that the Veteran tires much faster than he 
used to, must take frequent breaks because of muscle and joint 
pain, sleeps poorly, and suffers from periods of depression.  




Chronic Fatigue Syndrome

The Veteran's service treatment records show no diagnosis of 
chronic fatigue syndrome or evidence of complaints of chronic 
fatigue.  Additionally, there is no diagnosis of chronic fatigue 
syndrome in the Veteran's post-service medical records.  

A sleep study in April 2003 determined that the Veteran suffers 
from mild obstructive sleep apnea and delayed sleep onset; 
however, the examiner opined that the Veteran's fatigue was 
probably due to his arthritis problem, a nonservice connected 
problem.  Such a finding only provides medical evidence against 
this claim, indicating a problem connected to another problem 
that is not related to service. 

At a November 2009 VA examination, the Veteran complained of 
difficulty falling asleep at night.  He reported that on average 
he got only three to five hours of sleep per night, that he has 
trouble staying sleep, that he wakes up early, and that he does 
not feel refreshed.  The examiner diagnosed the Veteran with a 
"significant" sleep disorder, which the examiner concluded as 
likely as not made the Veteran more susceptible to fatigue and 
increased amounts of pain.  The examiner did not clarify whether 
this sleep disorder was a psychological disability or a 
physiological one nor did the examiner offer an opinion regarding 
whether or not the Veteran's current sleep disorder is related to 
the Veteran's military service.  

Based on the above evidence, entitlement to service connection 
for a chronic fatigue syndrome is denied as there is no evidence 
that the Veteran suffers from this disability.  Even if the Board 
assumed he had this disability, the Board finds that the most 
probative evidence in this case indicates that the disability is 
not related to service, but other disabilities that are 
nonservice connected, outweighing the Veteran's  claims.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).  However, the Board has referred the issue 
of entitlement to service connection for a sleep disorder to the 
RO for appropriate development.  

Joint Pain, Muscle Pain, and Weakness

The Veteran's service treatment records document complaints of, 
and treatment for, bilateral knee pain, low back pain, and pain, 
numbness, and tingling in the upper and lower extremities.  There 
was no evidence of focal polyneuropathy or denervation on 
electrodiagnostic testing, but the Veteran was diagnosed with 
thoracic outlet syndrome.  He eventually separated from service 
due to this disability.  

Since service, the Veteran has been granted entitlement to 
service connection for thoracic outlet syndrome, as well as a 
right knee disability.  Entitlement to service connection was 
denied for left knee, right shoulder, and bilateral ankle 
disabilities.  The Veteran has not appealed these denials.  

In October 2002, the Veteran complained of morning stiffness of 
approximately three years duration, with bilateral hand, wrist, 
ankle, and forefoot pain.  The Veteran was referred to 
rheumatology for a consultation in December 2002.  The Veteran 
reported pain in the knees, hands, shoulders, and lower back.  
The Veteran reported onset of bilateral knee pain approximately 
ten years ago and onset of pain and stiffness in the hands and 
wrists approximately eight years ago.  

On examination, no limited or painful motion was noted.  
Laboratory tests found no evidence of a rheumatoid factor or 
antinuclear antibodies.  There was also no evidence of acute or 
chronic synovitis.  The examiner speculated that the Veteran's 
knee and wrist pain may be related to early osteoarthritis.  He 
noted that the Veteran exhibited hypermobility in several joints 
which is a risk factor for developing osteoarthritis.  

In March 2004, the Veteran was afforded a VA orthopedic 
examination.  The Veteran reported a long history of joint pain 
involving his low back, ankles, knees, and right shoulder, with 
onset in approximately in 1992 or 1993.  Following a physical 
examination and review of x-rays, the examiner offered the 
following assessment: 1) status post right thoracic outlet 
surgery with post surgical parathesias in the right axillary area 
with a normal shoulder examination with the exception of 
subjective pain and stiffness, as least as likely as not related 
to injuries claimed while on active duty; 2) bilateral ankle 
examinations were both within normal limits with the exception of 
subjective pain; 3) bilateral knee examination within normal 
limits with the exception of mild probably congenital lateral 
medial laxity without instability; 4) chronic low back strain 
with normal radiographic studies and subjective complaints of 
stiffness and occasional weakness and fatigue.  

In December 2004, the Veteran complained to his primary care 
provider of fatigue worsening over the last several years, as 
well as muscle and joint pain "all the time."  At a 
Rheumatology Consult that same month, the Veteran complained of 
progressive weakness in all extremities.  He reported fatigue, 
tingling in the feet and hands, and morning stiffness.  The 
examiner noted that on examination, the Veteran had good range of 
motion of all joints and no evidence of synovitis, effusion, or 
inflammatory joint disease.  The examiner speculated that the 
Veteran could have a mixed connective tissue disease or some sort 
of myopathy.  

A January 2005 Neurology Consult found no evidence of 
neurological disease and noted that the Veteran could suffer from 
chronic myofacial pain syndrome.  The neurologist concluded that 
it was unlikely that the Veteran suffered from multiple sclerosis 
or ALS and that the Veteran's arthralgia type pain was likely due 
either to early osteoarthritis or something akin to fibromyalgia.

An April 2005 Neurology Consult note records a diagnosis of 
myasthenic syndrome v. physiologic muscle fatigue.  
Electrodiagnostic testing in May 2005 found no evidence of 
radiculopathy, neuropathy, neuromuscular junction disorder, or 
myopathy in the muscles and nerves.  

An April 2006 VA examination of the Veteran's upper extremities 
found progressive bilateral thoracic outlet syndrome, caused by 
or a result of time on active duty, and bilateral carpal tunnel 
syndrome, possibly related to thoracic outlet syndrome.  

Another VA examination in June 2006 noted complaints of upper 
extremity parathesias which were possibly thoracic outlet 
syndrome although some of the symptoms described by the Veteran 
were not typical and there was no objective documentation of 
thoracic outlet syndrome, as well as complaints of diffuse 
arthralgias involving the arms and legs, not likely secondary to 
thoracic outlet syndrome.  

In March 2009, the Veteran was afforded a VA general medical 
examination.  Following a review of the Veteran's claims folder 
and a physical examination, the examiner diagnosed the Veteran 
with a significant sleep disorder, which as likely as not makes 
him more susceptible to fatigue and increased amounts of pain.  
The Veteran was also diagnosed with low back strain with 
associated deconditioning, headaches, gastroesophageal reflux 
disease, and parathesias of the arms and legs with no identified 
motor or sensory abnormalities.  

Significantly, the examiner found no significant joint disease or 
muscle pathology.  The examiner also concluded that the Veteran 
does not suffer from fibromyalgia.  The examiner stated that the 
Veteran's fatigue was significantly associated with the Veteran's 
sleep disorder and deconditioning.  He noted that the Veteran 
denied missing any work due to his symptoms and reported that 
they do not interfere with his daily activities.  

The Veteran has also submitted private treatment records from 
Pacific Crest Chiropractic showing treatment for low back pain.  

Based on the above evidence, the Board finds that entitlement to 
service connection for joint pain, muscle pain, and weakness must 
be denied.  While the Veteran has for many years complained of 
joint and muscle pain and weakness, there is no evidence of 
record that this pain is related to any one identifiable service 
connected disability or service.  It is important to note that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has been afforded multiple physical examinations, as 
well as electrodiagnostic, x-ray, and laboratory testing, all of 
which has failed to identify a disability that would account for 
all of the Veteran's joint and muscle pain and weakness.  The 
Board notes that a number of separate disabilities have been 
identified that can account for at least some of the Veteran's 
symptoms, such as bilateral thoracic outlet syndrome, which is 
already service connected, and low back strain, which was 
previously denied service connection.  However, while a number of 
explanations have been proposed to account for all of the 
Veteran's symptoms, it appears they have all been ruled out.  In 
November 2009, the VA examiner concluded that the Veteran did not 
have any joint or muscle disability, providing more evidence 
against this claim.

Overall, the Board must find that the post-service medical 
records, as whole, provide highly probative evidence against this 
claim, indicating either the Veteran does not have the disability 
or that this disability is not related to any problem associated 
with service.   

Beyond the above, the Board has looked at the Veteran's 
statements as a whole, not only regarding this claim, but other 
claims he has made before the VA over many years, and his many 
subjective symptoms without any objective evidence to support 
even the existence of a problem, let alone a problem related to 
his military service.  The Veteran's overall credibility comes 
into question.  Extensive testing has not only failed to indicate 
disabilities related to service, but disabilities that do not 
even appear to exist based on doubtful theories of entitlement, 
such a claiming service connection for Gulf War Syndrome while 
never having served in the Gulf War.  The highly subjective 
nature of the Veteran's current service connected disabilities 
only places into more question the accuracy of the Veteran's 
statements.  Based on the above, the Board must find that the 
Veteran's statements are of overall limited value.   

In the absence of a current joint or muscle disability, 
entitlement to service connection for joint pain, muscle pain, 
and weakness is denied.   The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. 

The duty to notify was otherwise satisfied by letter sent to the 
Veteran in July 2003 and June 2010.  These letters informed the 
Veteran of what evidence was required to establish his claim and 
of VA and the Veteran's respective duties for obtaining evidence.  
The Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the June 2010 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2010 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records, private treatment records from 
Pacific Crest Chiropractic, statements from the Veteran's family, 
and statements from the Veteran.  The Veteran was also afforded 
VA examinations in March 2004, April 2006, June 2006, and 
November 2009.  These examinations are adequate and probative for 
VA purposes because the examiners relied on sufficient facts and 
data, provided a rationale for the opinions rendered, and there 
is no reason to believe that the examiners did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


